Case 1:21-cv-01000-JKB Document 11 Filed 06/08/21 Page 1 of 3
j

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

CHEVERA BROWN, et al.,
*

Plaintiffs

v. * CIVIL NO. JKB-21-1000
ROBERT FRAZIER, et al., *

Defendants *

* k , * * k x k ke * * x

MEMORANDUM AND ORDER

 

On May 10, 2021, this Court denied self-represented Plaintiffs Chevera Brown and Clint
McLean’s Expedited Motion for Temporary Restraining Order that sought, infer alia, to enjoin the
. sale of certain real property located at 2023 Case Road, Baltimore, Maryland 21222. (Mot. TRO,
ECF No. 7.) Plaintiffs filed a Motion to Reconsider on May 28, 2021. (Mot. Reconsider, ECF
No. 10.) Plaintiffs request oral argument and an expedited hearing on their Motion to Reconsider,
neither of which is required. See Local Rule 105.6 (D. Md. 2018). For the reasons set forth below,
Plaintiffs’ Motion to Reconsider (ECF No. 10) will be DENIED.

Plaintiffs do not identify the applicable legal standard under which to evaluate their Motion
to Reconsider. (See generally Mot. Reconsider.) However, under Federal Rule of Civil Procedure
54(b), a district court may revise any decision before an entry of final judgment. Motions for
reconsideration of interlocutory orders—meaning non-final orders issued during the course of
litigation——“are not subject to the strict standards applicable to motions for reconsideration of a
final judgment.” Am. Canoe Ass’n vy. Murphy Farms, Inc., 326 F.3d 505, 514-15 (4th Cir. 2003).

“In considering whether to revise interlocutory decisions, district courts in this Circuit have looked

 
Case 1:21-cv-01000-JKB Document11 Filed 06/08/21 Page 2 of 3

to whether movants presented new arguments or evidence, or whether the court has obviously
misapprehended a party’s position or the facts or applicable law.” Cohens v. Md. Dep’t of Human
Res., 933 F. Supp. 2d 735, 742-43 (D. Md. 2013) (internal quotation marks and citations omitted).

Plaintiffs’ Motion to Reconsider fails for two reasons. First, Plaintiffs’ Motion is untimely
under the Local Rules for the District of Maryland. Local Rule 105.10 requires that a motion to
reconsider a Court Order be filed within fourteen days of entry of the Order, unless otherwise
provided by Federal Rules of Civil Procedure 50, 52, 59, or 60. None of these Federal Rules apply
to the instant Motion, which seeks reconsideration of a non-final order, and Plaintiffs’ Motion was
filed on May 28, 2021, eighteen days after entry of the Court’s Memorandum and Order of May
10, 2021,

Second, even if Plaintiffs’ Motion had been timely filed, it fails to articulate a basis for
reconsideration of the Court’s Memorandum and Order denying Plaintiffs’ Expedited Motion for
a Temporary Restraining Order. In addition to restating many of the same arguments raised in
their previous motion, Plaintiffs add in their Motion to Reconsider that “failure to grant this TRO
would be an assault upon Plaintiffs [sic] Eighth Amendment’s Ban on Excessive Fines” and that
the standard articulated in Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7 (2008) is “an improper
standard in this case.” (Mot. Reconsider at 2, 9.) Plaintiffs argue that
“the Fourteenth Amendment incorporates the Excessive Fines Clause,” but do not explain how the
Eighth Amendment applies to foreclosure proceedings initiated by private, non-governmental
actors. (/d. at 2.) Further, the Winter test is the appropriate standard by which to analyze a motion
for a temporary restraining order. See, e.g., Parker v. Am. Brokers Conduit, Civ. No. JKB-15-
3652, 2015 WL 7751664 (D. Md. Dec. 1, 2015). The Court reiterates that the grant of interim

equitable relief is an “extraordinary remedy involving the exercise of a very far-reaching
Case 1:21-cv-01000-JKB Document11 Filed 06/08/21 Page 3 of 3

power.” Direx Israel, Ltd. v. Breakthrough Med. Corp., 952 F.2d 802, 811 (4th Cir. 1991). The
exercise of such power remains inappropriate at this time.
Accordingly, it is hereby ORDERED:
1. Plaintiffs’ Motion to Reconsider (ECF No. 10) is DENIED; and

2. The Clerk is DIRECTED to MAIL a copy of this Order to Plaintiffs.

DATED this 7 day of June, 2021.

BY THE COURT:

LO) ame A NADL

James K. Bredar
Chief Judge
